 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonarch Water Systems, Inc. and Richard AllenJones. Case 9-CA-1906531 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 6 July 1983 Administrative Law Judge JamesL. Rose issued the attached decision. The Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, for the reasons set forth below, and toadopt the recommended Order as modified.2In affirming the finding that the Respondent vio-lated Section 8(a)(1) by discharging Richard Jones,it is necessary to clarify the basis on which theBoard adopts the judge's conclusion that the dis-charge was directed against protected concertedactivity. The judge found that the Respondent dis-missed Jones because Jones had participated in aDepartment of Labor compliance investigation andbecause its president, John Glaser, believed Jonesworked together with former employee Roger Ellisin instigating the investigation. In so finding, thejudge reasoned that there were two bases on whichto conclude Jones was discharged for his concertedactivity. First, the judge relied on the constructiveconcerted activity doctrine followed in G. V.R.,Inc., 201 NLRB 147 (1973), to conclude that Jones'individual participation in the wage law compli-ance investigation constituted concerted activitywithin the meaning of Section 7. Second, the judgerelied on what was Glaser's belief that Jones joinedEllis in instigating the investigation.We find it unnecessary to decide whether Jones'participation in the compliance investigation in factconstituted concerted activity. The perceived jointparticipation by Jones and Ellis in instigating thecompliance investigation falls well within themeaning of Section 7 of concerted activity under-taken for mutual aid or protection. Accordingly,t The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 We will modify his recommended Order to provide an expunctionremedy.271 NLRB No. 89Glaser's dismissal of Jones, based on his belief3thatJones acted with Ellis4for such purposes, is actiondirected against protected concerted activity.Glaser testified that he was concerned with em-ployees' talking to Ellis about company business,that he knew Ellis and Jones were friends, that hespecifically told Jones not to talk to Ellis aboutmatters relating to company business, and that hebelieved Ellis was involved in the instigation of thecompliance investigation. Additionally, the non-compliance letter the Department of Labor sent tothe Respondent immediately prior to Jones' dismis-sal specifically names Ellis and Jones, amongothers, as employees entitled to backpay. Accord-ingly, we adopt the judge's finding that Glaser dis-missed Jones in violation of Section 8(a)(1) basedon Glaser's belief that Jones and Ellis acted in con-cert in instigating the compliance investigation.We also adopt the judge's conclusion thatGlaser's threat to Jones and fellow employeeWayne Wright to restrain them from participatingin the compliance investigation was a threat againstengaging in protected concerted activity in viola-tion of Section 8(a)(l). Glaser's threat made at ameeting with Jones and Wright consisted of thefollowing statement: "You guys are going to haveto quit trying to get this money, because it ain'tgoing to be enough to worry about and somebodyis going to end up being dismissed over it ...youcan consider this a warning." Contrary to our dis-senting colleague, Glaser's threat was not made toJones and Wright separately and individually;rather, it was addressed to both together. In lightof Glaser's previously noted belief that other indi-viduals were cooperating in the compliance investi-gation (Jones and Ellis), we give his words theirnatural import and conclude that Glaser's threatwas directed towards Jones' and Wright's partici-pating together in the investigation. Accordingly,we find that the Respondent violated Section8(a)(l) by its threat.3 The record does not show whether, in fact, Glaser's belief that Jonesparticipated with Ellis in instigating the Department of Labor investiga-tion was correct Whether Glaser's belief was a correct one, however, isirrelevant. Threats made and actions taken by an employer against an em-ployee based on the employer's belief the employee engaged in or intend-ed to engage in protected concerted activity are unlawful even thoughthe employee did not in fact engage in or intend to engage in such activi-ty. NLRB v. Link Belt Co., 311 U.S. 584, 589 (1941); Windsor Industries,265 NLRB 1009, 1018 (1982); Riverfront Restaurant, 235 NLRB 319, 320(1978); Crucible, Inc., 228 NLRB 723, 729 (1977).4 Although Ellis was a former employee of the Respondent at thistime, he nevertheless remained a statutory "employee" within the mean-ing of Sec. 2(3) of the Act. Little Rock Crate & Basket Co., 227 NLRB1406 (1977). Thus, so far as Glaser's perception of these events is con-cerned, Jones was acting in concert with another employee.558 MONARCH WATER SYSTEMSORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Monarch Water Systems, Inc., Dayton,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1. Insert the following for paragraph 2(b) and re-letter the subsequent paragraphs."(b) Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against him in any way."2. Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON, dissenting.Contrary to my colleagues, I would sustain theRespondent's exceptions to the finding of both vio-lations. With respect to their adoption of thejudge's conclusion that the dismissal of RichardJones violated Section 8(a)(1), I believe there is in-sufficient evidence to support a finding that Re-spondent President John Glaser dismissed Jonesbased on a belief that the Department of Laborcompliance investigation was instigated by Jonesand Roger Ellis acting in concert. Jones admittedat the hearing that he never mentioned the investi-gation of Glaser and further admitted that Glasernever brought up the investigation with him. Addi-tionally, although the Department of Labor non-compliance letter sent to the Respondent namesboth Ellis and Jones as employees entitled to back-pay, the judge's use of this letter to support thefinding that President Glaser believed that Jonesand Ellis had worked together in the investigationis an erroneous one. That the letter names both aspotential beneficiaries carries no necessary implica-tion that they acted in concert, the letter nowhereaffirmatively suggests that Ellis and Jones workedtogether during the investigation, and there is noconclusive evidence that Glaser even read theletter prior to dismissing Jones.Accordingly, I must conclude that the evidencefails to show that Glaser's actions were based upona belief that Jones and Ellis participated together inthe compliance investigation. Thus, there is nobasis for concluding that Glaser dismissed Jones inviolation of Section 8(a)(1) because of his beliefthat Jones had engaged in protected concerted ac-tivity.i In view of this conclusion, I need not decide whether to join in mycolleagues' adoption of the judge's finding that former employee Ellis isan employee within the meaning of the Act.I also disagree with my colleagues with respectto their adoption of the judge's conclusion thatGlaser's warning which he stated at the meetingwith Jones and Wright constitutes a violation ofSection 8(a)(1). Although the statement was madewhen both Jones and Wright were present at themeeting, there is nothing in the statement itselfwarning Jones and Wright against speaking togeth-er with the Department of Labor, or otherwise co-operating together in an attempt to obtain wagesthey felt were impermissibly withheld from them.The warning was not made to them jointly, but in-stead individually and thus in no way threatenedagainst engaging in concerted activity. According-ly, I would also dismiss the allegation that throughGlaser's statement the Respondent violated Section8(a)(l), and would therefore dismiss the complaintin its entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise discrimi-nate against any employee because he has partici-pated in an investigation by any governmentalagency concerning his hours of work, rates of pay,or other conditions of employment, or because hehas given information to, cooperated with, or com-plained about any such matters to a governmentalagency having jurisdiction in such matters.WE WILL NOT threaten employees with dis-charge or discipline because they participate insuch an investigation.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Richard A. Jones immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL remove from our files any reference tothe unlawful discharge of Richard A. Jones andnotify him in writing that this has been done and559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the discharge will not be used against him inany way.MONARCH WATER SYSTEMS, INC.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. Thismatter was tried before me at Dayton, Ohio, on May 5,1983, on the General Counsel's complaint which alleged,principally, that on November 18, 1982, the Respondentdischarged Richard Allen Jones1because he had en-gaged in protected, concerted activity, and therefore theRespondent violated Section 8(a)(1) of the NationalLabor Relations Act.The Respondent generally denied that it committedunfair labor practices and affirmatively contends thatJones was discharged for cause.On the2record as a whole, including my observationof the witnesses, briefs and arguments of counsel, I makethe followingFINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe Respondent is an Ohio corporation engaged in thedesign, manufacture, and installation of water treatmentequipment for industrial and commercial use. The Re-spondent annually receives directly from points outsidethe State of Ohio, goods and materials valued in excessof $50,000. The Respondent admits, and I find, that it isan employer engaged in interstate commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsDuring the material time, John Glaser was the presi-dent and chief operating officer of Respondent's business.As he testified, the Company employed three to fourshop people and three to four office employees, includ-ing his mother, who was the bookkeeper. In its businessof installing water treatment equipment, the Respondenthad jobs in various States including Indiana, Kansas, andNew Jersey. Some were on military installations which,among other things, required compliance with the Feder-al prevailing wage statutes.In September 1982, Glaser was contacted by DavidW. Huster, a compliance officer with the Department ofLabor, Wage and Hour Division, whose office was phys-ically located about half way between Dayton and Cin-cinnati. At that time, according to Glaser, he was underthe impression that the investigation by the Wage andHour Division was strictly routine, because his Companyhad had a number of Government contracts.t The name of the Charging Party is corrected to conform to his testi-mony.2 The General Counsel's Motion to correct the transcript is granted atp. 61, L. 16, "Where is Custer Station?" is corrected to read, "Where isHuster stationed?"Glaser also testified that it was his opinion the investi-gation had probably been instigated by former employeeRoger Ellis: "Roger Ellis had filed or I had suspectedRoger Ellis filing several complaints with several differ-ent agencies.... So I presumed one more agencywouldn't bother him." At the time of the events here,however, Ellis was no longer an employee, having beendischarged by Glaser some several months previously.In early November, Jones, fellow employee WayneWright, and their supervisor, Bobby Estes, were on theirway to Indianapolis to work on a job when a tire on thetrailer went flat. There ensued a dispute between Ellisand Jones concerning whether and how they ought tochange the tire, Jones maintaining that what Ellis had inmind was dangerous. Notwithstanding, all three did par-ticipate in changing the tire, but on returning to Dayton,Estes brought this matter to the attention of Glaser, con-tending that Jones had refused to do what Estes had toldhim. Glaser apparently determined that the alleged insub-ordination was sufficient to require the discharge ofJones, and he drafted a letter to that effect dated No-vember 5:I regret to inform you that your employment is notlonger required. During the past months, the qualityand quantity of your work has decreased. Your atti-tude toward Monarch is poor; and that you havenot followed company procedures or orders of yoursupervisor.As of November 5th, your employment is terminat-ed. Please turn in uniforms and keys, and otherproperty in your possession that belongs to Mon-arch.Glaser then talked to Jones and then, along withJones, talked to Estes and Wright to get their versions ofthe event. Wright's version substantially corroboratedthat given by Jones, which was basically to the effectthat, although Jones objected to changing the tire, he didnot refuse to do so, and did in fact participate along withWright and Estes in doing it.During the course of this meeting, according to thetestimony of Jones, Glaser said something to the effect:"You guys are going to have to quit trying to get thismoney, because it ain't going to be enough to worryabout and somebody is going to end up being dismissedover it. .... you can consider this a warning.Glaser testified that he decided not to deliver the dis-missal letter to Jones or to discharge him on November 5because he feared that the Ohio Unemployment Compen-sation Commission would conclude that Jones' havingrefused to follow Estes' order was not sufficient causefor discharge. Therefore Jones would be awarded unem-ployment compensation.On November 17, Huster wrote a letter to Glaser, stat-ing the findings of his compliance review of the Re-spondent. He stated that on two particular projects, theRespondent had failed to comply with the Davis-BaconAct, and that Ellis, Jones, McFaddin and Wright wereentitled to backpay. (At the time, only Jones and Wrightcontinued to be employees of Respondent.)560 MONARCH WATER SYSTEMSOn November 18, the day I conclude that Glaser re-ceived the letter from Huster, Glaser wrote to Jones:Your employment at Monarch Water is no longerwanted. Please turn in uniforms and keys onMonday, November 22. We are holding one hun-dred dollars ($100.00) from your paycheck until allitems are returned and verified.B. Analysis and Concluding FindingsThe principal issue in this matter is why Glaser dis-charged Jones on November 18, 1982. Glaser contendsthat he was motivated solely by Jones' poor work per-formance in recent months and testified to a litany of in-fractions including Jones' having been late or leavingearly 26 or 28 times in the preceding 26 weeks, wearingjogging shoes instead of safety boots, taking too long forlunch and so on. The General Counsel contends thatGlaser was motivated by the fact that Jones had partici-pated in the Wage and Hour Division investigationwhich had resulted in a finding that the Respondent hadviolated the Davis-Bacon Act. I believe that it was theWage and Hour Division investigation and Jones pre-sumed participation in it which caused Glaser to dis-charge him.Glaser was first informed of the investigation in Sep-tember. At that time he was advised that it was simplyroutine inasmuch as the company had several govern-ment contracts. Although I believe that on November 5Glaser did tell Jones and Wright something to the effectthat they should stop trying to get their money and thatthe investigation could lead to dismissal, since there hadbeen no determination the investigation was not para-mount.However, on November 18, Glaser learned that the in-vestigation was no longer routine. The Company hadbeen found in violation of the Davis-Bacon Act requiringpayment to two current employees and two former em-ployees.Glaser testified, though with some equivocation, thathe did not receive this letter until sometime after havingsent the November 18 discharge letter dated to Jones.He stated that his mail takes 2 days from posting to de-livery-even from Cincinnati or Dayton. However,return-receipts in the formal papers show that the chargeand the complaint were both delivered to the Respond-ent the day following postage. I therefore believe thatGlaser's assertion of 2-day delivery was an attempt to re-inforce his testimony on a critical issue-that he did nothave the Huster letter prior to discharging Jones.I conclude not only that Glaser had the complianceletter from Huster on November 18, but that he attempt-ed to mislead me on a material fact in this matter. Fromthis, along with Glaser's generally negative demeanor, Iconclude that his testimony is not credible.Further, Glaser testified that Jones' poor performancefor several months led him to conclude that Jones shouldbe discharged on November 5; but he did not do so be-cause he felt that his reasons might not withstand scruti-ny from the Ohio Unemployment Compensation Com-mission. Glaser did not suggest anything Jones did be-tween November 5 and 18 which would tend to changeJones' record for the worse. Glaser offered no explana-tion of why he felt there was sufficient cause to dis-charge Jones on November 18 where the same facts hadbeen insufficient on November 5.Finally, although Glaser testified about many areas ofdeficiency on Jones' part for the 2 years that he was anemployee, Glaser did not explain why, in fact, Jones hadnot been discharged much earlier. Indeed, Glaser haddischarged at least two of his six or so employees withinthe year previous to Jones' discharge. Although the factssurrounding those discharges are not a matter of record,it is noted that Glaser apparently had no hesitancy todischarge employees whom he felt were unproductive orfor other reasons. I therefore conclude that Glaser exag-gerated his contention of a poor performance by Jonesfor several months or prior to the discharge. WhateverJones may have done, such was never considered to beparticularly serious until the Wage and Hour investiga-tion.To the contrary, Jones had been an employee for 2years, had performed at an acceptable level, and neverhad he been disciplined or warned about any alleged tar-diness, wearing improper apparel, etc. At least there isno testimony or documentary evidence that he had. Itherefore conclude that the alleged reasons for Jones'discharge were offered by Glaser as a pretext to coverthe true motive for the discharge. In matters such as this,where the trier of fact concludes that the reasons givenfor a discharge are a pretext, they can be disregarded.Indeed, the trier of fact may infer that which Respond-ent seeks to hide-that the motive for the discharge isthe one alleged in the complaint. See Shattuck DennMining Corp. v. NLRB, 362 F.2d 466 (9th Cir. 1966).Glaser knew Jones was a friend of Roger Ellis. Glaseradmitted he told Jones that since Ellis was no longer anemployee, Jones should not discuss company matterswith Ellis. Glaser also admitted he believed that Elliswas the one who was behind the Wage and Hour investi-gation. Given these factors, and because Jones wasnamed as one of the individuals due backpay in the No-vember 17 letter from Huster, I conclude that Glaser be-lieved that Jones had been involved in the Wage andHour investigation, probably in concert with Ellis. And Iconclude it was the investigation generally, and Jones'perceived involvement, that caused Glaser to dischargehim on November 18, 1982.The next question, is whether or not the activity forwhich Jones was discharged is protected by Section 7. Iconclude it is even without evidence that Jones acted inconcert with other employees. In G. VR. Inc., 201NLRB 147 (1973) (Chairman Miller dissenting), theBoard stated:[A]n employee covered by a federal statute govern-ing wages, hours and conditions of employmentwho participates in a compliance investigation of hisemployer's administration of a contract covered bysuch a statute ...is engaged in concerted activityfor the mutual aid and protection of all the employ-ers employees similarly situated.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, from the admissions of Glaser, it is clearthat he believes Jones was involved in the investigationwith former employee Roger Ellis. Since a former em-ployee is an employee within the meaning of Section 2(3)of the Act, Little Rock Crate & Basket Co., 227 NLRB1406 (1977), as far as Glaser perceived these events,Jones had been acting in concert with other employees. Iaccordingly conclude that Glaser discharged Jones be-cause he engaged in concerted activity, protected bySection 7 of the Act and that the discharge of him onNovember 18, 1982, was violative of Section 8(aXl).I also credit Jones' testimony and discredit Glaser'sdenial concerning Glaser's threat in the November 5meeting. I believe that Glaser in fact did tell Jones andWright something to the effect that they should quittrying to get their money (meaning quit cooperating withthe Wage and Hour Division investigation) and that theinvestigation might lead to a dismissal. Such is clearly athreat against employees should they pursue activity pro-tected by the Act and was therefore violative of Section8(a)(1).III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the Respondent's business set forthabove, have a close, intimate and substantial relationshipto trade, traffic and commerce among the several Statesand lead to labor disputes burdening and obstructingcommerce and the free flow thereof, within the meaningof Section 2(6) and (7) of the Act.IV. THE REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction including offering Richard A. Jones reinstatementto his former job or, if that job no longer exists, to anequivalent position of employment and make him wholefor any wages or other rights and benefits he may havelost as a result of the discrimination against him, in ac-cordance with the formula set forth in F. W. WoolworthCo., 90 NLRB 289 (1950), with interest provided for inFlorida Steel Corp., 231 NLRB 716 (1962).3On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed43 See generally Isis Plumbing Co., 138 NLRB 716 (1962).4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent, Monarch Water Systems, Inc.,Dayton, Ohio, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Discharging or otherwise discriminating againstemployees because they have participated in an investi-gation by any Government agency concerning theirwages, hours, rates of pay, or other conditions of em-ployment, or because they have given information to, orcooperated with, or complained about any such mattersto a Government agency having jurisdiction of such mat-ters.(b) Threatening employees with discharge should theyparticipate in such an investigation.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer immediate and full reinstatement to RichardA. Jones to his former position of employment or, if thatjob no longer exists, to a substantially equivalent job, andmake him whole for any losses he may have suffered inaccordance with the remedy section above.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, allrecords, reports and other documents necessary to ana-lyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of businesss copies of the attachednotice marked "Appendix."6Copies of the notice, onforms provided by the Regional Director for Region 9,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toRespondent are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s Although the principal unfair labor practice here involves a dis-charge, the record does not establish a proclivity to engage in unfairlabor practices. Thus the narrow injunctive relief seems appropriate. SeeHickmott Foods, 242 NLRB 1357 (1979)s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."562